Citation Nr: 1546811	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  13-28 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral foot disability, claimed as residuals of bilateral cold injury to the feet. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1958 to March 1960.

This matter initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska denying service connection for residuals of bilateral cold injury to the feet.  The case was certified to the Board by the Chicago, Illinois, RO

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence establishes the Veteran does not have a current disability of residuals of bilateral cold injury to the feet.


CONCLUSION OF LAW

A bilateral foot disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The Veteran has been provided notice of information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, affording the claimant VA examinations.  

This case was remanded by the Board in June 2015 to obtain a VA examination of the Veteran's feet.  The VA examination includes a review of the Veteran's pertinent medical history and it provides an adequate basis for the diagnosis and opinions rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be (1) competent evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran claims service connection for residuals of bilateral cold injury to the feet.  He complains of pain and swelling of both feet, particularly in cold weather.  See March 2012 notice of disagreement.  The Veteran asserts his condition developed as a result of being in cold climates during service.  Id.  

The Board observes the competent evidence of record indicates the Veteran does not suffer from a current clinically diagnosed disability of residuals of bilateral cold injury to the feet.  In this respect, during a September 2015 VA examination, while the Veteran's right foot was subjectively painful, there was no objective evidence of any cold related injury or residuals.  The examiner found no significant swelling of either foot, and there was no functional loss to either lower extremity.  There were no pertinent physical findings, complications, conditions, signs or symptoms specifically related to any residuals of bilateral cold injury. 

A review of the Veteran's service treatment records does not reveal any diagnosis of a cold-related injury to either foot.  The Veteran sought treatment in June 1958 for swollen feet and ankles as a result of marching for prolonged periods of time.  There is no mention of cold weather; X-rays of both feet were negative.  During his separation examination in February 1960, while the Veteran stated he experienced foot trouble, the physician who examined him noted he had objectively normal feet, and did not diagnosis him with any foot-related disabilities.  

The Board has considered the Veteran's lay statements that he experienced painful swollen feet during service, and that his feet continue to swell several times a year.  See March 2012 notice of disagreement; September 2015 VA examination.  However, while the Veteran is competent to report symptoms observable to a layperson, e.g., experiencing swollen feet, a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, his lay assertions of a medical diagnosis cannot constitute evidence upon which to grant the claim for service connection.  See Latham v. Brown, 7 Vet. App. 359, 365 (1995).  

While the Veteran continues to experience swollen feet, service-connection may not be granted for symptoms alone, without an identified basis for those symptoms.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (holding that symptoms alone, such as pain, cannot form the basis of service-connection).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Essentially normal feet have been found on examination in and after service.

In his March 2012 notice of disagreement, the Veteran states he will supply a medical diagnosis with respect to his claimed disability.  However, a competent diagnosis has not been provided.  Moreover, even if the Veteran had a clinically diagnosed disability of residuals of bilateral cold injury, there is no competent evidence of record establishing such a disability is related to service.   

In sum, there is no competence evidence of record diagnosing the Veteran with residuals of cold injury to either foot.  Absent a current disability, service connection may not be granted.  As the preponderance of the evidence does not establish a current bilateral foot disability, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  



ORDER

Entitlement to service connection for a bilateral foot disability is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


